In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00351-CR
                           ____________________

                    RONALD EDWIN DUNCAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                On Appeal from the County Court at Law No. 4
                        Montgomery County, Texas
                         Trial Cause No. 13-286044
________________________________________________________             _____________

                          MEMORANDUM OPINION

      A jury found Ronald Edwin Duncan guilty of operating a motor vehicle

without a valid driver’s license in a trial de novo from the municipal court. See

Tex. Transp. Code Ann. § 521.021 (West 2013). The trial court fined Duncan

$200. See id. § 521.025(c). Duncan filed a notice of appeal but did not file a brief.

See Tex. R. App. P. 25.2(b). On February 13, 2014, we notified Duncan that the

appeal would be submitted to the Court on the record alone without briefs. See



                                         1
Tex. R. App. P. 39.8. We have reviewed the record, and we affirm the trial court’s

judgment. See Tex. R. App. P. 43.2(a).

                        Considering Appeal Without Briefs

      “[T]he Sixth and Fourteenth Amendments to the United States Constitution

require only that no indigent criminal defendant be sentenced to a term of

imprisonment unless the State has afforded him the right to assistance of appointed

counsel in his defense.” Scott v. Illinois, 440 U.S. 367, 373-74 (1979). “An

indigent defendant is entitled to have an attorney appointed to represent him in any

adversary judicial proceeding that may result in punishment by confinement and in

any other criminal proceeding if the court concludes that the interests of justice

require representation.” Tex. Code Crim. Proc. Ann. art. 1.051(c) (West Supp.

2013). As charged in this case, the offense of operating a motor vehicle without a

valid driver’s license is punishable by fine only. See Tex. Transp. Code Ann. §

521.025(c). Duncan represented himself in the proceedings before the trial court.1

Because Duncan was not entitled to counsel and represented himself at trial,
      1
        Before jury selection started, the trial court appointed stand-by counsel to
assist Duncan. The trial court released stand-by counsel after the trial concluded.
“The term ‘standby counsel’ usually describes situations when, in response to a
defendant’s request for self-representation, the trial court instead allows the
defendant's attorney to remain as counsel and be available to advise the defendant
and participate in the case, or not, as requested by the defendant.” Walker v. State,
962 S.W.2d 124, 126 (Tex. App.—Houston [1st Dist.] 1997, pet. ref’d) (citing
Faretta v. California, 422 U.S. 806, 834 (1975)).
                                         2
Duncan is not an eligible indigent defendant entitled to have the trial court appoint

counsel for an appeal. See Tex. Code Crim. Proc. Ann. art. 1.051(d)(1) (West

Supp. 2013).

      Generally, an appellant’s failure to timely file a brief does not authorize

consideration of the appeal without briefs. See Tex. R. App. P. 38.8(b)(1). Instead,

we must remand the case to the trial court for a hearing to determine whether the

appellant desires to prosecute his appeal, whether the appellant is indigent, or

whether counsel had abandoned the appeal. See Tex. R. App. P. 38.8(b)(2).

However, an exception to Rule 38.8(b) applies, when the appellant chooses to

represent himself and does not file a brief. See Wade v. State, 31 S.W.3d 723, 724-

25 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d). Duncan represents himself in

this appeal, has no constitutional or statutory right to have counsel appointed for

him, and has not employed counsel who abandoned the appeal. Under these

unusual circumstances, we conclude it is not necessary to remand the case to the

trial court for a hearing before we consider the appeal without briefs. See id.

                                 Fundamental Error

      When a pro se appellant fails to file a brief, in the interest of justice we may

review the record for unassigned fundamental error. Lott v. State, 874 S.W.2d 687,

688 (Tex. Crim. App. 1994); see also Burton v. State, 267 S.W.3d 101, 103 (Tex.

                                          3
App.—Corpus Christi 2008, no pet.) (describing potential grounds for fundamental

error). Our examination of the record reveals no fundamental error that might

justify declining to consider the appeal without briefs and ordering a different

procedure. See generally Tex. R. App. P. 38.9; see also Pena v. State, 191 S.W.3d
133, 136-38 (Tex. Crim. App. 2006) (describing circumstances when a court

should address or order briefing on unassigned error). Accordingly, we affirm the

trial court’s judgment.

      AFFIRMED.

                                           ________________________________
                                                   STEVE McKEITHEN
                                                       Chief Justice

Submitted on March 6, 2014
Opinion Delivered March 12, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       4